Citation Nr: 0707515	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-17 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active service with the Philippine Scouts 
from June 1946 to March 1949.  He died in May 1997.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  The veteran died in May 1997; the death certificate 
states that the immediate cause of death was cardiac 
arrhythmia due to hypertensive coronary artery disease.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Cardiac arrhythmia due to hypertensive coronary artery 
disease was not present in service or for many years 
thereafter, and was not otherwise related to service.

4.  The veteran had active service with the Philippine Scouts 
from June 1946 to March 1949.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).   

VA has made all reasonable efforts to assist the appellant in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In letters dated in March 
2004 and June 2005, the appellant was notified of the 
information and evidence needed to substantiate and complete 
her claim, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to her claim.  The 
December 2003, March 2004, and June 2005 letters advised the 
appellant to send additional information or evidence within 
60 days of the date of the letter and that she should make 
sure VA receives additional evidence within one year from the 
date of the letter.  The appellant was also advised to let VA 
know if there is evidence or information that she thought 
would help support her claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in December 2003 and March 2004 prior 
to the rating decision.  The appellant did receive proper 
VCAA notice prior to the initial rating decision denying her 
claim.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of her case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).   With respect to 
VA's duty to assist the appellant, the RO has obtained or 
attempted to obtain all evidence identified by her concerning 
her claim.   There is no indication of any outstanding 
records, identified by the appellant, which have not been 
obtained.  

In this case, the Board notes that the complete set of 
service medical records is not in the claims file and, 
presumably, was destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  The Board notes that a 
December 2003 request to the National Personnel Records 
Center (NPRC) was submitted and a response was received in 
the same month indicating that the veteran's file is fire-
related and that there are no service medical records or 
records from the Surgeon General's Office available for 
review.  The Board is satisfied that all sources for further 
development of the record have been exhausted and that 
further referral of this matter to the NPRC will not result 
in additional development of the record.  In this case, the 
appellant has not identified any medical records for the RO 
to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate her claim for service connection, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds that this constitutes harmless error.  

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as cardiovascular-renal disease, 
including hypertension, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

General.  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a). 

Principal cause of death.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits. 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department.  38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.






Cause of Death

As noted previously, the veteran died in May 1997; the death 
certificate lists the immediate cause of death as cardiac 
arrhythmia due to hypertensive coronary artery disease.  

As noted above, the NPRC notified the RO in December 2003 
that the veteran's file is fire-related and that there are no 
service medical records or records from the Surgeon General's 
Office available for review.  The appellant was notified in a 
March 2004 letter.  To date, no service medical records were 
received from the appellant.  

There are no post service medical records pertaining to 
cardiac arrhythmia due to hypertensive coronary artery 
disease.  In response to the aforementioned March 2004 
letter, the appellant submitted a letter from the Santa 
Barbara County Health Clinic verifying that the veteran was 
seen for a skin test for tuberculosis and the veteran's death 
certificate.  Overall, there is no competent medical evidence 
of record suggesting a casual link between the veteran's 
cardiac arrhythmia due to hypertensive coronary artery 
disease and her service.  The preponderance of the evidence 
is against a finding that cardiac arrhythmia due to 
hypertensive coronary artery disease was manifested during 
service or for many years after discharge from service.  

The appellant contends that the veteran's cardiac arrhythmia 
due to hypertensive coronary artery disease were service-
connected.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the appellant's claim.


Nonservice-Connected Pension Benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the 
surviving spouse of a veteran.

The appellant has documents indicating service with the 
Philippine Scouts from June 1946 to March 1949.  As noted 
above, service in the Philippine Scouts does not qualify the 
veteran's spouse for non-service connected death pension 
benefits if inducted between October 6, 1945 and June 30, 
1947.  Here, the veteran was inducted in June 1946.  Without 
the submission of any other evidence to the contrary, the 
Board is bound by the finding which does not show recognized 
service so as to confer eligibility for VA death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) 
and (c).








ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for nonservice-connected death pension benefits is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


